Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 1-10, 12-14, and 20-26 in the reply filed on February 11, 2022 is acknowledged.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is dependent on itself. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 recites the limitation "the on-board indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites “provide on a display monitor, or provided with an on-board indicator…” Appropriate correction is required.
Claims 10 recites the limitation "the displayed virtual model of the bone" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites “a virtual model of the bone, the virtual plane, or the virtual axis…” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 12-14, 20-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0100066 to Kostrzewski et al. 
As to Claim 1, Kostrzewski discloses a method to align an end-effector [0068]. The method comprises actuating the end-effector (314) of a surgical device (310) to maintain alignment of an end-effector axis of the end-effector coincident with a virtual plane [0093-0094] having a predetermined location relative to a bone [0098, 0105-0107], and providing a first signal [0108] when an end of the end-effector (314) is manually moved in alignment with a virtual axis (342a) having a predetermined location coincident with the virtual plane [0128]. 
As to Claim 2, Kostrzewski discloses a method further comprising providing a second signal (lock 316) when the end-effector axis of the end-effector aligns with the virtual axis (342b), wherein the second signal is provided after the end of the end-effector is anchored on the bone at a location coincident with the virtual axis [0110].
As to Claim 3, Kostrzewski discloses a method wherein the first signal is provided with a first indicator [0128].
As to Claim 7, Kostrzewski discloses a method wherein the first signal is provided on a display (350) monitor (display described in [0095]).
As to Claim 8, Kostrzewski discloses a method wherein the indicator comprises one or more light emitting diodes (of display 2554, [0172]). 
As to Claim 9, Kostrzewski discloses a method further comprising displaying a virtual model of the bone, the virtual plane or the virtual axis (342a), and the end-effector axis of the end-effector (342c) in real-time [0105-0108].
As to Claim 10, Kostrzewski discloses a method further comprising superimposing the displayed end-effector axis (342c) of the end-effector with the displayed virtual model of the bone (342a) in real-time [0105-0108].
As to Claim 12, Kostrzewski discloses a method wherein the second signal is a power control to the end-effector (lock 316, [0100]). 
As to Claim 13, Kostrzewski discloses a method wherein the end-effector comprises one of a drill bit [0021].
As to Claim 14, Kostrzewski discloses a method wherein the surgical device is a two- degree-of-freedom (2-DoF) hand-held surgical device [0072].
As to Claim 20, Kostrzewski discloses a surgical system (304, [0022, 0087]). The system comprises a surgical device (310), comprising a hand-held portion (308), a working portion (312) movably coupled to the hand-held portion and configured to drive an end-effector (314), and a plurality of actuators (320) for moving the working portion relative to the hand-held portion [0098-0100], one or more computers (302) for controlling the plurality of actuators [0098] to maintain an end-effector axis of the end-effector coincident with a virtual plane having a predetermined location relative to a bone [0105-0107], and a first indicator [0108] for signaling when at least one of an end of the end-effector (314) is manually moved in alignment with a virtual axis having a predetermined location coincident with the virtual plane [0128].
As to Claim 21, Kostrzewski discloses a surgical system wherein the surgical device comprises the first indicator [0128]. 
As to Claim 22, Kostrzewski discloses a surgical system wherein the surgical device comprises the one or more computers (302, [0088]).
As to Claim 23, Kostrzewski discloses a surgical system wherein the one or more computers provide power signals to drive the end-effector when the end-effector axis of the end-effector is aligned with the virtual axis [0088-0092, 0110].
As to Claim 24, Kostrzewski discloses a surgical system wherein the first indicator is displayed on a monitor (350, display described in [0095]).
As to Claim 26, Kostrzewski discloses a surgical system further comprising a tracking system (108) for tracking movement of the surgical device and the bone [0078].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0100066 to Kostrzewski et al. in view of U.S. Patent Pub. No. 2018/0344409 to Bonny et al.
As to Claims 4-6 and 25, Kostrzewski discloses the claimed invention except for wherein the first indicator and the second indicator are the same indicator, wherein the second signal is provided with the first indicator or a second indicator, the first indicator is at least one of an on and off light, a color changing light or a blinking light that changes frequency based on a proximity of the end of the end-effector or the end- effector axis of the end-effector aligning with the virtual axis, and wherein the second indicator is at least one of a red and a green signal, or a blinking light that changes frequency based on a proximity of the end of the end-effector or the end-effector axis of the end-effector aligning with the virtual axis 
Bonny discloses a method for aligning a surgical instrument [0009] wherein the first indicator and the second indicator are the same indicator (indicators 1906, [0109]), wherein the second signal is provided with the first indicator or a second indicator the first indicator is  a color changing light (red, yellow, green, [0109]) based on a proximity of the end of the end-effector or the end- effector axis of the end-effector aligning with the virtual axis [0109], and wherein the second indicator is a red and a green signal based on a proximity of the end of the end-effector or the end-effector axis of the end-effector aligning with the virtual axis (red, yellow, green, [0109]) in order to allow for simplicity in providing feedback to the surgeon based on position of the end effector [0109].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method to align an end-effector of Kostrzewski with the signal modification in view of Bonny in order to allow for simplicity in providing feedback to the surgeon based on position of the end effector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775